DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 7/26/2021 has been entered. The applicant has amended the claims 1, 15, 17, 20, 25 and 27. Claims 2-7, 11-14, 16, 18-19, 21, 26 and 28-29 are cancelled. Claims 1, 8-10, 15, 17, 20, 22-25 and 27 are pending.

Response to Arguments
Applicant’s arguments filed on 7/26/2021 with respect to the rejection of independent claims 1 and 20 are based on new amendments. The arguments have been fully considered. Further search revealed new references: US 7,393,107; US 2014/0098350; US 2010/0046052 made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended limitations. Therefore, the arguments have been fully considered and are persuasive, and the rejection has been withdrawn.

Reasons for Allowance
Claims 1, 8-10, 15, 17, 20, 22-25 and 27 are allowed.

the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 20 are allowable over the prior art of record for at least the reason that, even though the prior art discloses A MEMS micro-mirror device comprising: a package comprising [claim 1]; A system comprising: a package, formed at least in part from a silicon substrate, the package comprising [claim 20]: a cap member comprising a transparent portion to transmit light; and a base member, the cap member overlying the base member; a red laser light source disposed within the package, the red laser light source to emit a red laser light; a green laser light source disposed within the package, the green laser light source to emit a green laser light; a blue laser light source disposed within the package, the blue laser light source to emit a blue laser light (claims 1 and 20); the prior art fails to teach, or reasonably suggest, a beam combiner disposed within the package, the beam combiner arranged to combine the red laser light, the green laser light, and the blue laser light into a visible light beam projected through the base member; and a single mirror arranged to receive the visible light beam; in combination of the other limitations of the claim 1 or 20.

Dependent claims 8-10, 15 and 17 are also allowed due to their dependencies on independent claim 1 and dependent claims 22-25 and 27 are also allowed due to their dependencies on independent claim 20. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.A/Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872